EXHIBIT 11 COMPUTATION OF INCOME (LOSS) PER SHARE (in thousands, except per share data) (a) Computation of the weighted average number of shares of common stock outstanding for the fiscal years ended the years ended December 31, 2010, 2011 and 2012. Shares of Common Stock Weighted Shares Outstanding January 1, 2010 Shares issued on exercise of stock options 39 6 Shares issued under Directors Stock Plan 16 9 Treasury share repurchase ) ) December 31, 2010 January 1, 2011 Shares issued on exercise of stock options and warrants Shares issued under Directors Stock Plan 57 14 Treasury share repurchase ) ) December 31, 2011 January 1, 2012 Shares issued on exercise of stock options stock appreciation rights and warrants Shares issued under Directors Stock Plan 57 33 Shares issued in connection with acquisition 42 11 December 31, 2012 (b) Computation of Income (Loss) per Share Computation of loss per share is net loss divided by the weighted average number of shares of common stock outstanding for the years ended December 31, 2010, 2011 and 2012. Net income (loss) $ ) $ $ Weighted average number of shares of common stock outstanding Basic income (loss) per share $ ) $ $
